1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     DAVID NORTH,                                             Case No. 2:19-cv-01428-RFB-VCF
4                                               Plaintiff                      ORDER
5            v.
6     BRIAN KOHEN, et al.,
7                                          Defendants
8
9    I.     DISCUSSION

10          On August 16, 2019, Plaintiff, an inmate in the custody of the Nevada Southern

11   Detention Center (“NSDC”), submitted a civil rights complaint under 42 U.S.C. § 1983

12   and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Under 28 U.S.C.

14   § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed

15   in forma pauperis and attach both an inmate account statement for the past six months

16   and a properly executed financial certificate.          Plaintiff has not submitted a properly

17   executed financial certificate. (See ECF No. 1). The Court will retain Plaintiff’s civil rights

18   complaint (ECF No. 1-1), but will not file it until the matter of the payment of the filing fee

19   is resolved.    Plaintiff will be granted an opportunity to cure the deficiencies of his

20   application to proceed in forma pauperis by filing a properly executed financial certificate,

21   or in the alternative, pay the full filing fee for this action. If Plaintiff fails to file a properly

22   executed financial certificate, the Court will dismiss the case in its entirety, without

23   prejudice, to file a new case when Plaintiff is able to acquire the necessary documents to

24   file a complete application to proceed in forma pauperis.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

27   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

28   as the document entitled information and instructions for filing an in forma pauperis
1    application.
2           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
3    Plaintiff will either: (1) file a properly executed financial certificate in compliance with 28
4    U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
5    $350 filing fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that, if Plaintiff fails to timely file a properly executed
7    financial certificate, the Court will dismiss the case, without prejudice, for Plaintiff to file a
8    new case when he is able to acquire the necessary documents to file a complete
9    application to proceed in forma pauperis.
                           4th
10          DATED THIS ___ day of October, 2019.
11
12                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
